PER CURIAM.
Kevin Smith appeals from the final judgment entered in the District Court1 for the Eastern District of Arkansas dismissing his 42 U.S.C. § 1983 complaint. For reversal, he argues that the District Court should not have dismissed his complaint based on abstention principles or defendants’ immunity from suit. His counsel has since moved to withdraw. For the reasons discussed below, we affirm.
Smith’s suit is based on his contention that defendants failed in their duties to protect his daughter by improperly handling Smith’s charges that his daughter— who lives -with Smith’s ex-wife and new husband — was being abused by the husband. However, Smith’s case suffers from a fundamental defect: Smith cannot establish he has standing to sue in federal court as required by Article III, because he cannot seek relief on his own behalf for *555alleged violations of his daughter’s constitutional rights. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992) (plaintiff must show that complained-of conduct caused injury in fact to plaintiff that favorable judgment will redress); Mosby v. Ligon, 418 F.3d 927, 933 (8th Cir.2005) (prudential limitations on federal court jurisdiction require parties to assert their own legal rights or interests; claims for federal relief cannot rest on legal rights or interests of others); Frey v. City of Herculaneum, 44 F.3d 667, 670 (8th Cir.1995) (standing is element of Article III case or controversy requirement and must be considered as threshold matter). Finally, to the extent that Smith’s complaint relates to defendants’ actions in his custody dispute, we generally decline to intervene in state domestic-relations matters. See Elk Grove Unified Sch. Dist. v. Newdow, 542 U.S. 1, 124 S.Ct. 2301, 2309, 159 L.Ed.2d 98 (2004).
Accordingly, we grant counsel’s motion to withdraw, and we affirm the dismissal.

. The Honorable James M. Moody, United States District Judge for the Eastern District of Arkansas.